Case 3:21-cv-05359-RJB Document 1-1 Filed 05/13/21 Page 1 of 44




        EXHIBIT A
2/10/2021              Case 3:21-cv-05359-RJB
                                            WhenDocument       1-1 Transgender
                                                 Children Say They’re Filed 05/13/21       Page 2 of 44
                                                                               - The Atlantic


                                                                                                                Subscribe




                                 When Children Say ey’re Trans
                     Hormones? Surgery? e choices are fraught—and there are no easy answers.




                                                                                                          Maciek Jasik




                                                             Story by Jesse Singal

                                                 JULY/AUGUST 2018 ISSUE                     HEALTH




       A new guide to living through climate change. Robinson Meyer brings you the biggest
       ideas and most vital information to help you flourish on a changing planet.

            Enter your email                                                                         Sign up




            C
                       --  with short auburn hair and a broad smile. She
                    lives outside Philadelphia with her mother and father, both professional
                    scientists. Claire can come across as an introvert, but she quickly opens up,

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                1/43
Case 3:21-cv-05359-RJB Document 1-1 Filed 05/13/21 Page 3 of 44
2/10/2021              Case 3:21-cv-05359-RJB
                                            WhenDocument       1-1 Transgender
                                                 Children Say They’re Filed 05/13/21       Page 4 of 44
                                                                               - The Atlantic

            In Claire’s mind, the plan was concrete, though neither Heather nor her
            husband, Mike, knew about any of it. Claire initially kept her feelings from her
            parents, researching steps she could take toward transitioning that wouldn’t
            require medical interventions, or her parents’ approval. She looked into ways to
            make her voice sound deeper and into binders to hide her breasts. But one day in
            August 2016, Mike asked her why she’d seemed so sad lately. She explained to
            him that she thought she was a boy.

            This began what Heather recalls as a complicated time in her and her husband’s
            relationship with their daughter. They told Claire that they loved and supported
            her; they thanked her for telling them what she was feeling. But they stopped
            short of encouraging her to transition. “We let her completely explore this on her
            own,” Heather told me.

            To Claire’s parents, her anguish seemed to come out of nowhere. Her childhood
            had been free of gender dysphoria—the clinical term for experiencing a powerful
            sense of disconnection from your assigned sex. They were concerned that what
            their daughter had self-diagnosed as dysphoria was simply the travails of puberty.

            As Claire passed into her teen years, she continued to struggle with mental-
            health problems. Her parents found her a therapist, and while that therapist
            worked on Claire’s depression and anxiety—she was waking up several times a
            night to make sure her alarm clock was set correctly—she didn’t feel qualified to
            help her patient with gender dysphoria. The therapist referred the family to some
            nearby gender-identity clinics that offered transition services for young people.

            Claire’s parents were wary of starting that process. Heather, who has a doctorate
            in pharmacology, had begun researching youth gender dysphoria for herself. She
            hoped to better understand why Claire was feeling this way and what she and
            Mike could do to help. Heather concluded that Claire met the clinical criteria
            for gender dysphoria in the DSM-5, the American Psychiatric Association’s
            diagnostic manual. Among other indications, her daughter clearly didn’t feel like
            a girl, clearly wanted a boy’s body, and was deeply distressed by these feelings.
            But Heather questioned whether these criteria, or much of the information she
            found online, told the whole story. “Psychologists know that adolescence is


https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                 3/43
2/10/2021              Case 3:21-cv-05359-RJB
                                            WhenDocument       1-1 Transgender
                                                 Children Say They’re Filed 05/13/21       Page 5 of 44
                                                                               - The Atlantic

            fraught with uncertainty and identity searching, and this isn’t even
            acknowledged,” she told me.

            Heather said most of the resources she found for parents of a gender-dysphoric
            child told her that if her daughter said she was trans, she was trans. If her
            daughter said she needed hormones, Heather’s responsibility was to help her get
            on hormones. The most important thing she could do was affirm her daughter,
            which Heather and Mike interpreted as meaning they should agree with her
            declarations that she was transgender. Even if they weren’t so certain.




            A
                         , Claire’s belief that she should
                    transition was growing stronger. For months, she had been insistent that
                    she wanted both testosterone and “top surgery”—a double mastectomy.
            She repeatedly asked her parents to find her doctors who could get her started on
            a path to physical transition. Heather and Mike bought time by telling her they
            were looking but hadn’t been able to find anyone yet. “We also took her
            kayaking, played more board games with her and watched more TV with her,
            and took other short family trips,” Heather recalled. “We also took away her
            ability to search online but gave her Instagram as a consolation.” They told her
            they realized that she was in pain, but they also felt, based on what they’d learned
            in their research, that it was possible her feelings about her gender would change
            over time. They asked her to start keeping a journal, hoping it would help her
            explore those feelings.

            Claire humored her parents, even as her frustration with them mounted.
            Eventually, though, something shifted. In a journal entry Claire wrote last
            November, she traced her realization that she wasn’t a boy to one key moment.
            Looking in the mirror at a time when she was trying to present in a very male
            way—at “my baggy, uncomfortable clothes; my damaged, short hair; and my
            depressed-looking face”—she found that “it didn’t make me feel any better. I was
            still miserable, and I still hated myself.” From there, her distress gradually began
            to lift. “It was kind of sudden when I thought: You know, maybe this isn’t the right
            answer—maybe it’s something else,” Claire told me. “But it took a while to actually
            set in that yes, I was definitely a girl.”



https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                 4/43
2/10/2021              Case 3:21-cv-05359-RJB
                                            WhenDocument       1-1 Transgender
                                                 Children Say They’re Filed 05/13/21       Page 6 of 44
                                                                               - The Atlantic

            Claire believes that her feeling that she was a boy stemmed from rigid views of
            gender roles that she had internalized. “I think I really had it set in stone what a
            guy was supposed to be like and what a girl was supposed to be like. I thought
            that if you didn’t follow the stereotypes of a girl, you were a guy, and if you
            didn’t follow the stereotypes of a guy, you were a girl.” She hadn’t seen herself in
            the other girls in her middle-school class, who were breaking into cliques and
            growing more gossipy. As she got a bit older, she found girls who shared her
            interests, and started to feel at home in her body.

            Heather thinks that if she and Mike had heeded the information they found
            online, Claire would have started a physical transition and regretted it later.
            These days, Claire is a generally happy teenager whose mental-health issues have
            improved markedly. She still admires people, like Miles McKenna, who benefited
            from transitioning. But she’s come to realize that’s just not who she happens to
            be.




            T
                      -   in the United States is on
                   the rise. In June 2016, the Williams Institute at the UCLA School of Law
                   estimated that 1.4 million adults in the U.S. identify as transgender, a
            near-doubling of an estimate from about a decade earlier. As of 2017, according
            to the institute, about 150,000 teenagers ages 13 to 17 identified as trans. The
            number of young people seeking clinical services appears to be growing as well. A
            major clinic in the United Kingdom saw a more than 300 percent increase in
            new referrals over the past three years. In the U.S., where youth gender clinics
            are somewhat newer—40 or so are scattered across the country—solid numbers
            are harder to come by. Anecdotally, though, clinicians are reporting large upticks
            in new referrals, and waiting lists can stretch to five months or longer.

            How can parents get children the support they might need while
            keeping in mind that adolescence is, by definition, a time of identity
            exploration?


            The current era of gender-identity awareness has undoubtedly made life easier
            for many young people who feel constricted by the sometimes-oppressive nature

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                 5/43
2/10/2021              Case 3:21-cv-05359-RJB
                                            WhenDocument       1-1 Transgender
                                                 Children Say They’re Filed 05/13/21       Page 7 of 44
                                                                               - The Atlantic

            of gender expectations. A rich new language has taken root, granting kids who
            might have felt alone or excluded the words they need to describe their
            experiences. And the advent of the internet has allowed teenagers, even ones in
            parts of the country where acceptance of gender nonconformity continues to
            come far too slowly, to find others like them.

            But when it comes to the question of physical interventions, this era has also
            brought fraught new challenges to many parents. Where is the line between not
            “feeling like” a girl because society makes it difficult to be a girl and needing
            hormones to alleviate dysphoria that otherwise won’t go away? How can parents
            tell? How can they help their children gain access to the support and medical
            help they might need, while also keeping in mind that adolescence is, by
            definition, a time of fevered identity exploration?




                                                                                                          Maciek Jasik



            There is no shortage of information available for parents trying to navigate this
            difficult terrain. If you read the bible of medical and psychiatric care for
            transgender people—the Standards of Care issued by the World Professional
            Association for Transgender Health (W)—you’ll find an 11-page section
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                6/43
2/10/2021              Case 3:21-cv-05359-RJB
                                            WhenDocument       1-1 Transgender
                                                 Children Say They’re Filed 05/13/21       Page 8 of 44
                                                                               - The Atlantic

            called “Assessment and Treatment of Children and Adolescents With Gender
            Dysphoria.” It states that while some teenagers should go on hormones, that
            decision should be made with deliberation: “Before any physical interventions
            are considered for adolescents, extensive exploration of psychological, family, and
            social issues should be undertaken.” The American Psychological Association’s
            guidelines sound a similar note, explaining the benefits of hormones but also
            noting that “adolescents can become intensely focused on their immediate
            desires.” It goes on: “This intense focus on immediate needs may create
            challenges in assuring that adolescents are cognitively and emotionally able to
            make life-altering decisions.”

            The leading professional organizations offer this guidance. But some clinicians
            are moving toward a faster process. And other resources, including those
            produced by major LGBTQ organizations, place the emphasis on acceptance
            rather than inquiry. The Human Rights Campaign’s “Transgender Children &
            Youth: Understanding the Basics” web page, for example, encourages parents to
            seek the guidance of a gender specialist. It also asserts that “being transgender is
            not a phase, and trying to dismiss it as such can be harmful during a time when
            your child most needs support and validation.” Similarly, parents who consult
            the pages tagged “transgender youth” on ’s site will find many articles
            about supporting young people who come out as trans but little about the
            complicated diagnostic and developmental questions faced by the parents of a
            gender-exploring child.

            HRC, , and like-minded advocacy groups emphasize the acceptance of
            trans kids for understandable reasons: For far too long, parents, as well as
            clinicians, denied the possibility that trans kids and teens even existed, let alone
            that they should be allowed to transition. Many such organizations are primarily
            concerned with raising awareness and correcting still-common misconceptions.

            A similar motive seems to animate much of the media coverage of transgender
            young people. Two genres of coverage have emerged. Dating back at least to the
            1993 murder of the Nebraska 21-year-old Brandon Teena, which inspired a
            documentary as well as the film Boys Don’t Cry, a steady stream of horror stories
            has centered on bullying, physical assault, and suicide—real risks that
            transgender and gender-nonconforming (TGNC) young people still face.
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                 7/43
2/10/2021              Case 3:21-cv-05359-RJB
                                            WhenDocument       1-1 Transgender
                                                 Children Say They’re Filed 05/13/21       Page 9 of 44
                                                                               - The Atlantic

            More recently, a wave of success stories has appeared. In many of these accounts,
            kids are lost, confused, and frustrated right up until the moment they are
            allowed to grow their hair out and adopt a new name, at which point they finally
            become their true self. Take, for example, a Parents.com article in which a
            mother, writing pseudonymously, explains that she struggled with her child’s
            gender-identity issues for years, until finally turning to a therapist, who, after a
            20-minute evaluation, pronounced the child trans. Suddenly, everything clicked
            into place. The mother writes: “I looked at the child sitting between my husband
            and me, the child who was smiling, who appeared so happy, who looked as if
            someone finally saw him or her the way she or he saw him or herself.” In a
            National Geographic special issue on gender, the writer Robin Marantz Henig
            recounts the story of a mother who let her 4-year-old, assigned male at birth,
            choose a girl’s name, start using female pronouns, and attend preschool as a girl.
            “Almost instantly the gloom lifted,” Henig writes.

            For many young people in early studies, transitioning appears to have
            greatly alleviated their dysphoria. But it’s not the answer for everyone.


            Accounts of successful transitions can help families envision a happy outcome for
            a suffering child. And some young people clearly experience something like what
            these caterpillar-to-butterfly narratives depict. They have persistent, intense
            gender dysphoria from a very young age, and transitioning alleviates it. “Some
            kids don’t waver” in their gender identity, Nate Sharon, a psychiatrist who
            oversaw a gender clinic in New Mexico for two and a half years, and who is
            himself trans, told me when we spoke in 2016. “I’m seeing an 11-year-old who at
            age 2 went up to his mom and said, ‘When am I going to start growing my
            penis? Where’s my penis?’ At 2.”

            But these stories tend to elide the complexities of being a TGNC young person,
            or the parent of one. Some families will find a series of forking paths, and won’t
            always know which direction is best. Like Claire’s parents, they may be
            convinced that their child is in pain, but also concerned that physical transition
            is not the solution, at least not for a young person still in the throes of
            adolescence.
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                 8/43
            W
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 10 of 44
                                                                                  - The Atlantic

                             of understanding how physical
                      transitioning affects dysphoric young people. While the specifics
                      depend on your child’s age, and can vary from case to case, the
            transition process for a persistently dysphoric child typically looks something like
            the following. First, allow your child to transition socially: to adopt the
            pronouns and style of dress of their authentic gender, and to change their name
            if they wish. As your child approaches adolescence, get them puberty-blocking
            drugs, because developing the secondary sex characteristics of their assigned sex
            could exacerbate their gender dysphoria. When they reach their teen years, help
            them gain access to the cross-sex hormones that will allow them to develop
            secondary sex characteristics in line with their gender identity. (Until recently,
            hormones were typically not prescribed until age 16; it’s now more common for
            15- and 14-year-olds, and sometimes even younger kids, to begin hormone
            therapy.)

            In the United States, avoiding puberty became an option only a little more than
            a decade ago, so researchers have just begun tracking the kids engaged in this
            process, and we don’t yet have comprehensive data about their long-term
            outcomes. Most of the data we do have involve kids who socially transitioned at
            an early age, but who hadn’t yet physically transitioned. The information comes
            from a University of Washington researcher named Kristina Olson. Olson is the
            founder of the TransYouth Project, which is following a cohort of about 300
            children for 20 years—the longest such longitudinal study based in the U.S. The
            kids she is tracking appear to be doing well—they don’t seem all that different, in
            terms of their mental health and general happiness, from a control group of
            cisgender kids (that is, kids who identify with the sex they were assigned at
            birth).

            At the prestigious Center of Expertise on Gender Dysphoria, at Vrije Universiteit
            University Medical Center, in Amsterdam—often referred to simply as “the
            Dutch clinic”—an older cohort of kids who went through the puberty-blockers-
            and-cross-sex-hormones protocol was also found to be doing well: “Gender
            dysphoria had resolved,” according to a study of the group published in 2014 in
            Pediatrics. “Psychological functioning had steadily improved, and well-being was
            comparable to same-age peers.”

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    9/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 11 of 44
                                                                                  - The Atlantic

            These early results, while promising, can tell us only so much. Olson’s findings
            come from a group of trans kids whose parents are relatively wealthy and are
            active in trans-support communities; they volunteered their children for the
            study. There are limits to how much we can extrapolate from the Dutch study as
            well: That group went through a comprehensive diagnostic process prior to
            transitioning, which included continuous access to mental-health care at a top-
            tier gender clinic—a process unfortunately not available to every young person
            who transitions.

            Among the issues yet to be addressed by long-term studies are the effects of
            medications on young people. As Thomas Steensma, a psychologist and
            researcher at the Dutch clinic and a co-author of that study, explained to me,
            data about the potential risks of putting young people on puberty blockers are
            scarce. He would like to see further research into the possible effects of blockers
            on bone and brain development. (The potential long-term risks of cross-sex
            hormones aren’t well known, but are likely modest, according to Joshua Safer,
            one of the authors of the Endocrine Society’s “Clinical Practice Guideline” for
            treatment of gender dysphoria.)

            Meanwhile, fundamental questions about gender dysphoria remain unanswered.
            Researchers still don’t know what causes it—gender identity is generally viewed
            as a complicated weave of biological, psychological, and sociocultural factors. In
            some cases, gender dysphoria may interact with mental-health conditions such as
            depression and anxiety, but there’s little agreement about how or why. Trauma,
            particularly sexual trauma, can contribute to or exacerbate dysphoria in some
            patients, but again, no one yet knows exactly why.

            To reiterate: For many of the young people in the early studies, transitioning—
            socially for children, physically for adolescents and young adults—appears to
            have greatly alleviated their dysphoria. But it’s not the answer for everyone. Some
            kids are dysphoric from a very young age, but in time become comfortable with
            their body. Some develop dysphoria around the same time they enter puberty,
            but their suffering is temporary. Others end up identifying as nonbinary—that
            is, neither male nor female.



https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    10/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 12 of 44
                                                                                  - The Atlantic

            Ignoring the diversity of these experiences and focusing only on those who were
            effectively “born in the wrong body” could cause harm. That is the argument of
            a small but vocal group of men and women who have transitioned, only to
            return to their assigned sex. Many of these so-called detransitioners argue that
            their dysphoria was caused not by a deep-seated mismatch between their gender
            identity and their body but rather by mental-health problems, trauma, societal
            misogyny, or some combination of these and other factors. They say they were
            nudged toward the physical interventions of hormones or surgery by peer
            pressure or by clinicians who overlooked other potential explanations for their
            distress.

            Some of these interventions are irreversible. People respond differently to cross-
            sex hormones, but changes in vocal pitch, body hair, and other physical
            characteristics, such as the development of breast tissue, can become permanent.
            Kids who go on puberty blockers and then on cross-sex hormones may not be
            able to have biological children. Surgical interventions can sometimes be reversed
            with further surgeries, but often with disappointing results.

            The concerns of the detransitioners are echoed by a number of clinicians who
            work in this field, most of whom are psychologists and psychiatrists. They very
            much support so-called affirming care, which entails accepting and exploring a
            child’s statements about their gender identity in a compassionate manner. But
            they worry that, in an otherwise laudable effort to get TGNC young people the
            care they need, some members of their field are ignoring the complexity, and
            fluidity, of gender-identity development in young people. These colleagues are
            approving teenagers for hormone therapy, or even top surgery, without fully
            examining their mental health or the social and family influences that could be
            shaping their nascent sense of their gender identity.

            That’s too narrow a definition of affirming care, in the view of many leading
            clinicians. “Affirming care does not privilege any one outcome when it comes to
            gender identity, but instead aims to allow exploration of gender without
            judgment and with a clear understanding of the risks, benefits, and alternatives
            to any choice along the way,” Aron Janssen, the clinical director of the Gender
            and Sexuality Service at Hassenfeld Children’s Hospital, in New York, told me.


https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    11/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 13 of 44
                                                                                  - The Atlantic

            “Many people misinterpret affirming care as proceeding to social and medical
            transition in all cases without delay, but the reality is much more complex.”

            To make sense of this complex reality—and ensure the best outcome for all
            gender-exploring kids—parents need accurate, nuanced information about what
            gender dysphoria is and about the many blank spots in our current knowledge.
            They don’t always get it.




            F
                    - , physical transition can be life enhancing,
                   even lifesaving. While representative long-term data on the well-being of
                   trans adults have yet to emerge, the evidence that does exist—as well as
            the sheer heft of personal accounts from trans people and from the clinicians
            who help them transition—is overwhelming. For many if not most unwaveringly
            gender-dysphoric people, hormones work. Surgery works. That’s reflected in
            studies that consistently show low regret rates for the least-reversible physical
            procedures to address gender dysphoria. One 2012 review of past studies, for
            example, found that sex-reassignment surgery “is an effective treatment for
            [gender dysphoria] and the only treatment that has been evaluated empirically
            with large clinical case series.” A study on “bottom surgery,” or surgery designed
            to construct a penis or vagina, found that from 1972 to 2015, “only 0.6 percent
            of transwomen and 0.3 percent of transmen who underwent [these procedures]
            were identified as experiencing regret.”

            Those of us who have never suffered from gender dysphoria can have a hard time
            appreciating what’s at stake. Rebecca Kling, an educator at the National Center
            for Transgender Equality, in Washington, D.C., told me that before she
            transitioned she felt as if she were constantly carrying around a backpack full of
            rocks. “That is going to make everything in my life harder, and in many cases is
            going to make things impossible,” she said. “Of course being able to remove that
            heavy burden has added comfort and stability in my sense of myself and my
            body.” Other trans people have offered similar descriptions of gender dysphoria
            —a weight, a buzzing, an unavoidable source of rumination and worry.
            Hormones and surgery grant transgender people profound relief.

            Historically, they have been denied access to that relief. Christine Jorgensen, the
            first American to become widely known for transitioning through hormones and

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    12/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 14 of 44
                                                                                  - The Atlantic

            surgery, in the 1950s, had to go to Denmark for her care. The trans historian
            Genny Beemyn notes that Jorgensen’s doctor “received more than 1,100 letters
            from transsexual people, many of whom sought to be his patients,” in the
            months after Jorgensen was treated. As a result of the requests, “the Danish
            government banned such procedures for non-citizens. In the United States, many
            physicians simply dismissed the rapidly growing number of individuals seeking
            gender-affirming surgeries as being mentally ill.”

            Today, the situation in the U.S. has improved, but the lack of access to transition
            services continues to be a problem. Whether trans people in this country can
            access treatments such as hormones and surgery depends on a variety of factors,
            ranging from where they live to what their health insurance will cover (if they
            have any) to their ability to navigate piles of paperwork. Erica Anderson, a trans
            woman and clinical psychologist who works at the Child and Adolescent Gender
            Center, at UC San Francisco’s Benioff Children’s Hospital, had no luck when she
            tried to get hormones from an endocrinologist in Philadelphia just a decade ago.
            “Even I, with my education and resources, was denied care and access,” she told
            me. “The endocrinologist simply said, ‘I don’t do that.’ I offered to provide her
            the guidelines from her own Endocrine Society,” Anderson said. “She refused and
            wouldn’t even look me in the eye. No referral or offer to help. She sent me away
            with nothing, feeling like I was an undesirable.”

            Many trans people have stories like Anderson’s. For this reason, among others,
            trans communities can be skeptical of those who focus on negative transition
            outcomes. They have long dealt with “professionals who seem uncomfortable
            giving trans people the go-ahead to transition at all,” Zinnia Jones, a trans
            woman who runs the website GenderAnalysis, told me in an email. They have
            also faced “unnecessarily protracted timelines for accessing care, a lack of
            understanding or excess skepticism of our identities from clinicians, and so on.”

            Groups like W, the primary organization for psychologists, psychiatrists,
            endocrinologists, surgeons, and others who work with TGNC clients, have
            attempted to reverse this neglect in recent years. A growing number of adult
            gender clinics follow “informed consent” protocols, built on the philosophy that
            trans adults, once informed of the potential benefits and risks of medical
            procedures, have a right to make their own decisions about their body and
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    13/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 15 of 44
                                                                                  - The Atlantic

            shouldn’t have their need for services questioned by mental-health and medical
            professionals.

            This shift is seen by many trans people and advocates as an important course
            correction after decades of gatekeeping—aloof professionals telling trans people
            they couldn’t get hormones or surgery, because they weren’t really trans, or hadn’t
            been living as a trans person long enough, or were too mentally ill.




            F
                    -   , the landscape is different.
                   A minor’s legal guardian almost always has to provide consent prior to a
                   medical procedure, whether it’s a tonsillectomy or top surgery. W and
            other organizations that provide guidance for transitioning young people call for
            thorough assessments of patients before they start taking blockers or hormones.

            This caution comes from the concerns inherent in working with young people.
            Adolescents change significantly and rapidly; they may view themselves and their
            place in the world differently at 15 than they did at 12. “You’ve got the onset of
            puberty right around the age where they develop the concept of abstract
            thinking,” said Nate Sharon, the New Mexico psychiatrist. “So they may start to
            conceptualize gender concepts in a much richer, broader manner than previously
            —and then maybe puberty blockers or cross-sex hormones aren’t for them.” That
            was true for Claire: A shift in her understanding of the nature of gender led her
            to realize that transitioning was not the answer for her.

            For younger children, gender identity is an even trickier concept. In one
            experiment, for example, many 3-to-5-year-olds thought that if a boy put on a
            dress, he became a girl. Gender clinicians sometimes encounter young children
            who believe they are, or want to be, another gender because of their dress or play
            preferences—I like rough-and-tumble play, so I must be a boy—but who don’t
            meet the criteria for gender dysphoria.

            In the past, therapists and doctors interpreted the fluidity of gender identity
            among children as license to put gender-bending kids into the “right” box by
            encouraging—or forcing—them to play with the “right” toys and dress in the
            “right” clothes. Until about five years ago, according to one clinician’s estimate,
            social transition was often frowned upon. For decades, trans-ness was sometimes
            tolerated in adults as a last-ditch outcome, but in young people it was more often
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    14/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 16 of 44
                                                                                  - The Atlantic

            seen as something to be drummed out rather than explored or accepted. So-
            called reparative therapy has harmed and humiliated trans and gender-
            nonconforming children. In her book Gender Born, Gender Made, Diane
            Ehrensaft, the director of mental health at UC San Francisco’s Child and
            Adolescent Gender Center, writes that victims of these practices “become listless
            or agitated, long for their taken-away favorite toys and clothes, and even literally
            go into hiding in closets to continue playing with the verboten toys or wearing
            the forbidden clothes.” Such therapy is now viewed as unethical.

            Affirming care is far more humane than older philosophies. But it
            conflicts, at least a little, with what we know about gender-identity
            fluidity in young people.


            These days, mainstream youth-gender clinicians practice affirming care instead.
            They listen to their young patients, take their statements about their gender
            seriously, and often help facilitate social and physical transition. Affirming care
            has quickly become a professional imperative: Don’t question who your clients
            are—let them tell you who they are, and accept their identity in a nurturing,
            encouraging manner.

            The affirming approach is far more humane than older ones, but it conflicts, at
            least a little, with what we know about gender-identity fluidity in young people.
            What does it mean to be affirming while acknowledging that kids and teenagers
            can have an understanding of gender that changes over a short span? What does
            it mean to be affirming while acknowledging that feelings of gender dysphoria
            can be exacerbated by mental-health difficulties, trauma, or a combination of the
            two?

            Clinicians are still wrestling with how to define affirming care, and how to
            balance affirmation and caution when treating adolescents. “I don’t want to be a
            gatekeeper,” Dianne Berg, a co-director of the National Center for Gender
            Spectrum Health, at the University of Minnesota, told me. “But I also worry that
            in opening the gates, we’re going to have more adolescents that don’t engage in
            the reflective work needed in order to make sound decisions, and there might

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    15/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 17 of 44
                                                                                  - The Atlantic

            end up being more people when they are older that are like, Oh, hmm—now I
            am not sure about this.”




            W
                         , getting a double mastectomy made perfect
                     sense to her. In fact, it felt like her only option—like a miraculous,
                     lifesaving procedure. Though she had a woman’s body, she was really a
            man. Surgery would finally offer her a chance to be herself.

            I met Max, now 22, in an airy café in the quiet southern-Oregon town where she
            lives. She was wearing a T‐shirt with a flannel button-down over it. On her head,
            a gray winter cap; at her feet, a shaggy white service dog. By the time we met,
            we’d spoken on the phone and exchanged a number of emails, and she had told
            me her story—one that suggests the complexity of gender-identity development.

            Max recalled that as early as age 5, she didn’t enjoy being treated like a girl. “I
            questioned my teachers about why I had to make an angel instead of a Santa for
            a Christmas craft, or why the girls’ bathroom pass had ribbons instead of soccer
            balls, when I played soccer and knew lots of other girls in our class who loved
            soccer,” she said.

            She grew up a happy tomboy—until puberty. “People expect you to grow out of
            it” at that age, she explained, “and people start getting uncomfortable when you
            don’t.” Worse, “the way people treated me started getting increasingly
            sexualized.” She remembered one boy who, when she was 12, kept asking her to
            pick up his pencil so he could look down her shirt.

            “I started dissociating from my body a lot more when I started going through
            puberty,” Max said. Her discomfort grew more internalized—less a frustration
            with how the world treated women and more a sense that the problem lay in her
            own body. She came to believe that being a woman was “something I had to
            control and fix.” She had tried various ways of making her discomfort abate—in
            seventh grade, she vacillated between “dressing like a 12-year-old boy” and
            wearing revealing, low-cut outfits, attempts to defy and accede to the demands
            the world was making of her body. But nothing could banish her feeling that
            womanhood wasn’t for her. She had more bad experiences with men, too: When
            she was 13, she had sex with an older man she was seeing; at the time, it felt
            consensual, but she has since realized that a 13-year-old can’t consent to sex with
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    16/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 18 of 44
                                                                                  - The Atlantic

            an 18-year-old. At 14, she witnessed a friend get molested by an adult man at a
            church slumber party. Around this time, Max was diagnosed with depression and
            generalized anxiety disorder.

            In ninth grade, Max first encountered the concept of being transgender when she
            watched an episode of The Tyra Banks Show in which Buck Angel, a trans porn
            star, talked about his transition. It opened up a new world of online gender-
            identity exploration. She gradually decided that she needed to transition.

            Max’s parents were skeptical at first but eventually came around, signing her up
            for sessions with a therapist who specialized in gender-identity issues. She
            recalled that the specialist was very open to putting her on a track toward
            transition, though he suggested that her discomfort could have other sources as
            well. Max, however, was certain that transitioning was the answer. She told me
            that she “refused to talk about anything other than transition.”

            When Max was 16, her therapist wrote her a referral to see an endocrinologist
            who could help her begin the process of physical transition by prescribing male
            hormones. The endocrinologist was skeptical, Max said. “I think what she was
            seeing was a lesbian teenager,” not a trans one. At the time, though, Max
            interpreted the doctor’s reluctance as her “being ignorant, as her trying to hurt
            me.” Armed with the referral from her therapist, Max got the endocrinologist to
            prescribe the treatment she sought.

            Max started taking testosterone. She experienced some side effects—hot flashes,
            memory issues—but the hormones also provided real relief. Her plan all along
            had been to get top surgery, too, and the initially promising effects of the
            hormones helped persuade her to continue on this path. When she was 17, Max,
            who was still dealing with major mental-health issues, was scheduled for surgery.

            Because Max had parental approval, the surgeon she saw agreed to operate on her
            despite the fact that she was still a minor. (It’s become more common for
            surgeons to perform top surgeries on teenagers as young as 16 if they have
            parental approval. The medical norms are more conservative when it comes to
            bottom surgeries; W says they should be performed only on adults who have
            been living in their gender role for at least one year.) Max went into the surgery

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    17/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 19 of 44
                                                                                  - The Atlantic

            optimistic. “I was convinced it would solve a lot of my problems,” she said, “and
            I hadn’t accurately named a lot of those problems yet.”




            Max Robinson went on cross-sex hormones when she was 16 and had a double mastectomy when she was 17. Now 22, she
            has detransitioned and identi ies as a woman. (Chloe Aftel)



https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                      18/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 20 of 44
                                                                                  - The Atlantic

            Max was initially happy with the results of her physical transformation. Before
            surgery, she wasn’t able to fully pass as male. After surgery, between her newly
            masculinized chest and the facial hair she was able to grow thanks to the
            hormones, she felt like she had left behind the sex she had been assigned at birth.
            “It felt like an accomplishment to be seen the way I wanted to be seen,” she told
            me.

            But that feeling didn’t last. After her surgery, Max moved from her native
            California to Portland and threw herself into the trans scene there. It wasn’t a
            happy home. The clarity of identity she was seeking—and that she’d felt,
            temporarily, after starting hormones and undergoing surgery—never fully set in.
            Her discomfort didn’t go away.

            Today, Max identifies as a woman. She believes that she misinterpreted her sexual
            orientation, as well as the effects of the misogyny and trauma she had
            experienced as a young person, as being about gender identity. Because of the
            hormone therapy, she still has facial hair and is frequently mistaken for male as a
            result, but she has learned to live with this: “My sense of self isn’t entirely
            dependent on how other people see me.”




            M
                             a growing number of people who
                     believe they were failed by the therapists and physicians they went to for
                     help with their gender dysphoria. While their individual stories differ,
            they tend to touch on similar themes. Most began transitioning during
            adolescence or early adulthood. Many were on hormones for extended periods of
            time, causing permanent changes to their voice, appearance, or both. Some, like
            Max, also had surgery.

            Many detransitioners feel that during the process leading up to their transition,
            well-meaning clinicians left unexplored their overlapping mental-health troubles
            or past traumas. Though Max’s therapist had tried to work on other issues with
            her, Max now believes she was encouraged to rush into physical transition by
            clinicians operating within a framework that saw it as the only way someone like
            her could experience relief. Despite the fact that she was a minor for much of the
            process, she says, her doctors more or less did as she told them.


https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    19/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 21 of 44
                                                                                  - The Atlantic


            “I’m a real-live 22-year-old woman with a scarred chest and a broken
            voice and a 5 o’clock shadow because I couldn’t face the idea of growing
            up to be a woman,” said Cari Stella, a detransitioner.


            Over the past couple of years, the detransitioner movement has become more
            visible. Last fall, Max told her story to The Economist’s magazine of culture and
            ideas, 1843. Detransitioners who previously blogged pseudonymously, largely on
            Tumblr, have begun writing under their real names, as well as speaking on
            camera in YouTube videos.

            Cari Stella is the author of a blog called Guide on Raging Stars. Stella, now 24,
            socially transitioned at 15, started hormones at 17, got a double mastectomy at
            20, and detransitioned at 22. “I’m a real-live 22-year-old woman with a scarred
            chest and a broken voice and a 5 o’clock shadow because I couldn’t face the idea
            of growing up to be a woman,” she said in a video posted in August 2016. “I was
            not a very emotionally stable teenager,” she told me when we spoke.
            Transitioning offered a “level of control over how I was being perceived.”

            Carey Callahan is a 36-year-old woman living in Ohio who detransitioned after
            identifying as trans for four years and spending nine months on male hormones.
            She previously blogged under the pseudonym Maria Catt, but “came out” in a
            YouTube video in July 2016. She now serves as something of an older sister to a
            network of female, mostly younger detransitioners, about 70 of whom she has
            met in person; she told me she has corresponded online with an additional 300.
            (The detransitioners who have spoken out thus far are mostly people who were
            assigned female at birth. Traditionally, most new arrivals at youth gender clinics
            were assigned male; today, many clinics are reporting that new patients are
            mostly assigned female. There is no consensus explanation for the change.)

            I met Carey in Columbus in March. She told me that her decision to
            detransition grew out of her experience working at a trans clinic in San Francisco
            in 2014 and 2015. “People had said often to me that when you transition, your
            gender dysphoria gets worse before it gets better,” she told me. “But I saw and
            knew so many people who were cutting themselves, starving themselves, never

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    20/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 22 of 44
                                                                                  - The Atlantic

            leaving their apartments. That made me doubt the narrative that if you make it
            all the way to medical transition, then it’s probably going to work out well for
            you.”




       Carey Callahan serves as something of an older sister to a group of women who, like her, have detransitioned. (Matt Eich)



            Carey said she met people who appeared to be grappling with severe trauma and
            mental illness, but were fixated on their next transition milestone, convinced that
            was the moment when they would get better. “I knew a lot of people committed
            to that narrative who didn’t seem to be doing well,” she recalled. Carey’s time at
            the clinic made her realize that testosterone hadn’t made her feel better in a
            sustained way either. She detransitioned, moved to Ohio, and is now calling for a
            more careful approach to treating gender dysphoria than what many
            detransitioners say they experienced themselves.

            In part, that would mean clinicians adhering to guidelines like W’s
            Standards of Care, which are nonbinding. “When I look at what the SOC
            describes, and then I look at my own experience and my friends’ experiences of
            pursuing hormones and surgery, there’s hardly any overlap between the directives
            of the SOC and the reality of care patients get,” Carey told me. “We didn’t
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                          21/43
Case 3:21-cv-05359-RJB Document 1-1 Filed 05/13/21 Page 23 of 44
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 24 of 44
                                                                                  - The Atlantic

            Carey pointed out, would have excluded her and most of the detransitioners she
            knows.

            It stands to reason that as any medical procedure becomes more readily available,
            a higher number of people will regret having it. Why focus on detransitioners,
            when no one even knows whether their experiences are all that common? One
            answer is that clinicians who have logged thousands of hours working with
            transgender and gender-nonconforming young people are raising the same
            concerns.




            W
                          TGNC young people gain access to physical
                     interventions, few American clinicians possess the bona fides of the
                     psychologist Laura Edwards-Leeper. A decade ago, when she was
            working at Boston Children’s Hospital, she visited the Dutch clinic to learn the
            puberty-blocking protocol pioneered there. She helped bring that protocol back
            to Boston, where she worked with the first-ever group of American kids to go
            through that process.

            Today, Edwards-Leeper oversees a collaboration between Pacific University and
            Oregon’s Transgender Clinic, within the nonprofit Legacy Health system. At
            Pacific, she is training clinical-psychology doctoral students to conduct
            “readiness assessments” for young people seeking physical-transition services.

            In February, I visited one of her classes at Pacific, just outside Portland. For an
            hour, she let me pepper her students with questions about their experiences as
            clinicians-in-training in what is essentially a brand-new field. When the subject
            of detransitioners came up, Edwards-Leeper chimed in. “I’ve been predicting this
            for, I don’t know, the last five or more years,” she said. “I anticipate there being
            more and more and more, because there are so many youth who are now getting
            services with very limited mental-health assessment and sometimes no mental-
            health assessment. It’s inevitable, I think.”




https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    23/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 25 of 44
                                                                                  - The Atlantic




       Laura Edwards-Leeper, a clinician at Paci ic University and Oregon’s Transgender Clinic. She brought the puberty-blocking
       transition protocol pioneered by the Dutch to the U.S. (Matt Eich)



            Edwards-Leeper believes that comprehensive assessments are crucial to achieving
            good outcomes for TGNC young people, especially those seeking physical
            interventions, in part because some kids who think they are trans at one point in
            time will not feel that way later on. This is a controversial subject in some
            corners of the trans community. A small group of studies has been interpreted as
            showing that the majority of children who experience gender dysphoria
            eventually stop experiencing it and come to identify as cisgender adults. (In these
            studies, children who suffer intense dysphoria over an extended period of time,
            especially into adolescence, are more likely to identify as trans in the long run.)

            This so-called desistance research has been attacked on various methodological
            grounds. The most-credible critiques center on the claim that some kids who
            were merely gender nonconforming—that is, they preferred stereotypically cross-
            sex activities or styles of dress—but not dysphoric may have been counted as
            desisters because the studies relied on outdated diagnostic criteria, artificially
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                          24/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 26 of 44
                                                                                  - The Atlantic

            pushing the percentage upward. (The terms detransition and desist are used in
            different ways by different people. In this article, I am drawing this distinction:
            Detransitioners are people who undergo social or physical transitions and later
            reverse them; desisters are people who stop experiencing gender dysphoria
            without having fully transitioned socially or physically.)

            The desistance rate for accurately diagnosed dysphoric kids is probably lower
            than some of the contested studies suggest; a small number of merely gender-
            nonconforming kids may indeed have been wrongly swept into even some of the
            most recent studies, which didn’t use the most up-to-date criteria, from the
            DSM-5. And there remains a paucity of big, rigorous studies that might deliver a
            more reliable figure.

            Within a subset of trans advocacy, however, desistance isn’t viewed as a
            phenomenon we’ve yet to fully understand and quantify but rather as a myth to
            be dispelled. Those who raise the subject of desistance are often believed to have
            nefarious motives—the liberal outlet ThinkProgress, for example, referred to
            desistance research as “the pernicious junk science stalking trans kids,” and a
            subgenre of articles and blog posts attempts to debunk “the desistance myth.”
            But the evidence that desistance occurs is overwhelming. The American
            Psychological Association, the Substance Abuse and Mental Health Services
            Administration, the Endocrine Society, and W all recognize that desistance
            occurs. I didn’t speak with a single clinician who believes otherwise. “I’ve seen it
            clinically happen,” Nate Sharon said. “It’s not a myth.”

            Despite this general agreement, Edwards-Leeper worries that treatment practices
            are trending toward an interpretation of affirming care that entails nodding
            along with children and adolescents who say they want physical interventions
            rather than evaluating whether they are likely to benefit from them.

            A decade ago, the opposite was true. “I was constantly having to justify why we
            should be offering puberty-blocking medication, why we should be supporting
            these trans youth to get the services they need,” Edwards-Leeper recalled. “People
            thought this was just crazy, and thought the four-hour evaluations I was doing
            were, too—how could that possibly be enough to decide whether to go forward
            with the medical intervention? That was 2007, and now the questions I get are

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    25/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 27 of 44
                                                                                  - The Atlantic

            ‘Why do you make people go through any kind of evaluation?’ And ‘Why does
            mental health need to be involved in this?’ And ‘We should just listen to what
            the kids say and listen to what the adolescents say and basically just treat them
            like adults.’ ”

            The six trainees on Edwards-Leeper’s Transgender Youth Assessment Team spoke
            about the myriad ways mental-health issues and social and cultural influences
            can complicate a child’s conception of gender. “I would say ‘affirming’ isn’t
            always doing exactly what the kid says they want in the moment,” one said.
            Another added: “Our role as clinicians isn’t to confirm or disconfirm someone’s
            gender identity—it’s to help them explore it with a little bit more nuance.” I
            asked the students whether they had come across the idea that conducting in-
            depth assessments is insulting or stigmatizing. They all nodded. “Well, they
            know what reputation I have,” Edwards-Leeper said with a laugh. “I told them
            about things almost being thrown at me at conferences.”

            “I think the pendulum has swung so far that now we’re maybe not
            looking as critically at the issues as we should be,” says the psychologist
            Dianne Berg.


            Those conference troubles signaled to Edwards-Leeper that her field had shifted
            in ways she found discomfiting. At one conference a few years ago, she recalled, a
            co-panelist who was a well-respected clinician in her field said that Edwards-
            Leeper’s comprehensive assessments required kids to “jump through more fiery
            hoops” and were “retraumatizing.” This prompted a standing ovation from the
            audience, mostly families of TGNC young people. During another panel
            discussion, at the same conference with the same clinician, but this time geared
            toward fellow clinicians, the same thing happened: more claims that assessments
            were traumatizing, more raucous applause.

            Edwards-Leeper isn’t alone in worrying that the field is straying from its own
            established best practices. “Under the motivation to be supportive and to be
            affirming and to be nonstigmatizing, I think the pendulum has swung so far that
            now we’re maybe not looking as critically at the issues as we should be,” the

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    26/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 28 of 44
                                                                                  - The Atlantic

            National Center for Gender Spectrum Health’s Dianne Berg told me. Erica
            Anderson, the UCSF clinician, expressed similar concerns: “Some of the stories
            we’ve heard about detransitioning, I fear, are related to people who hastily
            embarked on medical interventions and decided that they weren’t for them, and
            didn’t thoroughly vet their decision either by themselves or with professional
            people who could help them.”

            Even some of the clinicians who have emphasized the need to be deferential to
            young people acknowledge the complexities at play here. A psychologist with
            decades of experience working with TGNC young people, Diane Ehrensaft is
            perhaps the most frequently quoted youth-gender clinician in the country. She is
            tireless in her advocacy for trans kids. “It’s the children who are now leading us,”
            she told The Washington Post recently. She sees this as a positive development: “If
            you listen to the children, you will discover their gender,” she wrote in one
            article. “It is not for us to tell, but for them to say.”

            But when I spoke with Ehrensaft at her home in Oakland, she described many
            situations involving physical interventions in which her work was far more
            complicated than simply affirming a client’s self-diagnosis. “This is what I tell
            kids all the time, particularly teenagers,” she said. “Often they’re pushing for fast.
            I say, ‘Look, I’m old, you’re young. I go slow, you go fast. We’re going to have to
            work that out.’ ” Sometimes, she said, she suspects that a kid who wants
            hormones right now is simply reciting something he found on the internet. “It
            just feels wooden, is the only thing I can say,” she told me.

            At the end of our interview, Ehrensaft showed me a slide from a talk she was
            preparing about what it means to be an affirming clinician: “REALITY: WE
            ARE NEITHER RUBBER STAMPERS NOR PUSHERS; WE ARE
            FACILITATORS.” This isn’t so far off from the definition of the clinician’s role
            expressed by Edwards-Leeper’s students.




            C
                    do occasionally challenge their clients’ conception
                  of their gender identity in order to ensure that they are approaching the
                  subject in a sufficiently sophisticated manner. They want to make sure that
            a given patient has gender dysphoria, as defined in the DSM‐5, and that their
            current gender identity is a consistent part of who they are. If a teenager finds

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    27/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 29 of 44
                                                                                  - The Atlantic

            that his dysphoria lessens significantly when he presents himself in a more
            feminine way or once his overlapping mental-health problems have been treated,
            he may develop a different view on the necessity of hormones or surgery.

            This is not to say that talk therapy can cure serious gender dysphoria. Edwards-
            Leeper worked to introduce the Dutch protocol of blockers and hormones in the
            United States precisely because she believes that it alleviates dysphoria in cases
            where there would otherwise be prolonged suffering. But clinicians like her are
            also careful, given the upheavals of adolescence and the fluid conception of
            gender identity among young people, not to assume that because a young person
            has gender dysphoria, they should automatically go on hormones.

            Edwards-Leeper is hoping to promote a concept of affirming care that takes into
            account the developmental nuances that so often come up in her clinical work.
            In this effort, she is joined by Scott Leibowitz, a psychiatrist who treats children
            and adolescents. He is the medical director of behavioral health for the 
            program at Nationwide Children’s Hospital, in Columbus. Leibowitz has a long
            history of working with and supporting TGNC youth—he served as an expert
            witness for the Department of Justice in 2016, when President Barack Obama’s
            administration challenged state-level “bathroom bills” that sought to prevent
            trans people from using the public bathroom associated with their gender
            identity. Edwards-Leeper and Leibowitz met at Boston Children’s, where
            Leibowitz did his psychiatry fellowship, and the two have been close friends and
            collaborators ever since.

            While it’s understandable, for historical reasons, why some people associate
            comprehensive psychological assessments with denial of access to care, that isn’t
            how Leibowitz and Edwards-Leeper view their approach. Yes, they want to
            discern whether a patient actually has gender dysphoria. But comprehensive
            assessments and ongoing mental-health work are also means of ensuring that
            transitioning—which can be a physically and emotionally taxing process for
            adolescents even under the best of circumstances—goes smoothly.

            Scott Padberg, one of Edwards-Leeper’s patients, is a good example of how her
            comprehensive-assessment process looks for teenagers with a relatively
            straightforward history of persistent gender dysphoria and an absence of other

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    28/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 30 of 44
                                                                                  - The Atlantic

            factors that might complicate their diagnosis and transition path. I met Scott
            and his grandmother and legal guardian, Nancy, at a wrap place in Welches,
            Oregon, not far from where they live. It was a mild February day, so we sat in
            one of the pine booths outside the restaurant. Mount Hood’s massive
            snowcapped peak loomed nearby.




       Scott Padberg, a 16-year-old patient of Laura Edwards-Leeper who went on cross-sex hormones and recently had a double
       mastectomy (Matt Eich)



            Scott, a 16-year-old who radiates calm, explained that despite having been
            assigned female at birth, he simply never felt like a girl. “I guess I kinda felt
            different since I felt conscious of the fact that I was alive,” he said. For part of his
            childhood, that was fine with everyone around him. He was granted all the
            freedom he needed to express himself in a gender-nonconforming manner, from
            getting short haircuts to playing with stereotypically male toys like dinosaurs and
            Transformers. But the freedom didn’t last. When he was 7, his mom married a
            “super Christian guy” who tried to impose femininity on him. “It’s really
            degrading,” Scott said, to be forced to wear a dress when you’re a trans boy.
            (Scott’s mom divorced her devout husband two years later, and Nancy eventually
            took custody of Scott.)
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                      29/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 31 of 44
                                                                                  - The Atlantic

            Puberty brought bigger problems. Scott started developing breasts and got his
            period. “Everything just sucked, basically,” he said. “I was pretty miserable with
            it.” In 2015, when Scott was 13, Nancy took him to an assessment appointment
            with Edwards-Leeper. “She asked me about how I felt when I was younger—was
            I comfortable with my body? What did I tend to like or be interested in?,” Scott
            recalled. He said that getting on testosterone took what felt like a long time. (He
            was on puberty blockers for about a year.) But he said he understood that
            Edwards-Leeper was making certain he had considered a range of questions—
            from how he would feel about possibly not being able to have biological kids to
            whether he was comfortable with certain hormonal effects, such as a deeper
            voice. Scott told Edwards-Leeper that he was pretty certain about what he
            wanted.

            Scott told me that overall, being on testosterone made him feel better, though
            also a bit more into “adrenaline-junkie stuff ” than before. (There had been a
            recent incident involving Scott taking Nancy’s car for a spin despite not yet
            having his learner’s permit.) When I asked him about top surgery, which he was
            hoping to have early in the spring, he got about as animated as I saw him during
            our lunch. “Oh, it’s going to be so freeing,” he said. “I can change in the locker
            room!” In April I checked in with Nancy, and she said in an email that the
            surgery had gone well: “He is SO happy not to have to wear a binder!”

            Scott’s assessment process centered mostly on the basic readiness questions
            Edwards-Leeper and Leibowitz are convinced should be asked of any young
            person considering hormones. But his was a relatively clear-cut case: He’d had
            unwavering gender dysphoria since early childhood, a lack of serious mental-
            health concerns, and a generally supportive family. For other gender-dysphoric
            young people, mental-health problems and family dynamics can complicate the
            transition process, though they are by no means, on their own, an indication that
            someone shouldn’t transition.

            I met Orion Foss at a vegetarian café in the Dennison Place neighborhood of
            Columbus. Orion is an expressive 18-year-old with big eyes who is where Scott
            Padberg may be in a couple of years. Orion’s gender trajectory was a bit different,
            though. As a teenager, he identified as a lesbian and became involved in the local
            LGBTQ scene. He says that in 2014, when he was 14 years old and trans
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    30/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 32 of 44
                                                                                  - The Atlantic

            narratives were starting to show up more frequently on social media, he realized
            he was trans. He was also suffering from severe depression and anxiety at the
            time, which had led to self-harm issues, as well as what may have been an
            undiagnosed eating disorder. Orion believed that additional weight went straight
            to his hips and chest, accentuating his feminine features. At one point, he dipped
            down to 70 pounds.

            A year or so after he realized he was trans, he told his mother, an ob-gyn, who
            took him to the  program at Nationwide, which had recently opened.
            (Leibowitz didn’t work there yet.) Orion met with two clinicians for an eight-
            hour assessment. He told me he was “definitely intimidated,” but if “you want to
            do something permanent to your body, you have to be absolutely positive that
            there’s no other way of doing it.”

            At the time, Orion was initially upset that, because he was underage, 
            wouldn’t put him on hormones without the consent of both parents (his father
            had signed off, but his mother had not). He started sobbing when he found out.
            But the  team made clear that it was going to help him get where he
            wanted to be. In the meantime, a  therapist, Lourdes Hill, would work
            with Orion to address his anxiety and depression.

            Looking back, Orion sees the value of this process. “If I had been put on
            hormone therapy when I didn’t have my identity settled, and who I was settled,
            and my emotions settled, it would have been crazy. ’Cause when I did start
            hormone therapy, hormones shoot your mood all around, and it’s not exactly safe
            to just shoot hormones into someone that’s not stable.” He ended up seeing Hill
            for weekly appointments, talking about not only his gender-identity and mental-
            health issues, but a host of other subjects as well. “She weeded through every
            possible issue with me that she could get to,” he said. “I’m glad she made me
            wait. And I’m glad the structure was there so I couldn’t just throw myself into
            something that probably would have made me worse off.”

            Eventually, his mother, who was “very hesitant,” and was refusing to sign the
            paperwork for him to start hormones, came around. The  team helped
            her come to grips with the fact that the child she had always known as her
            daughter was going to become her son. “Lourdes was the driving force in that,”

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    31/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 33 of 44
                                                                                  - The Atlantic

            Orion told me in a follow-up email. “Spent a lot of time with me and my
            mother in therapy.”

            When he was finally able to begin the hormone treatments, Orion said, he
            “immediately felt this weight off my shoulders.” His dosage was gradually
            increased and then, in May 2017, he got a double mastectomy. Orion’s transition
            has clearly had a profoundly beneficial effect. It’s changed the way he carries
            himself in the world. Before, “I would sit like this”—he slouched over—“and
            hide every possible female thing about me.” Now, he said, he can sit up straight.
            He feels like himself.




       Orion Foss worked with the clinicians at Ohio’s THRIVE clinic on his mental health, his mother’s concerns, and, eventually, his
       transition. (Matt Eich)




            S
                     with the challenges of raising a TGNC child, and
                  they can make gender clinicians’ already complicated jobs that much more
                  complicated. Many, like Orion Foss’s mother, have trouble accepting the
            idea of their child transitioning. She, at least, came around. In other cases,
            parents not only refuse to help their child receive treatment but physically abuse
            them or kick them out of the house. (Reliable numbers for trans young people

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                                32/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 34 of 44
                                                                                  - The Atlantic

            specifically are hard to come by, but LGBTQ youth are 120 percent more likely
            than their straight or cisgender counterparts to experience a period of
            homelessness, according to a study by Chapin Hall, a research center at the
            University of Chicago.)

            But progressive-minded parents can sometimes be a problem for their kids as
            well. Several of the clinicians I spoke with, including Nate Sharon, Laura
            Edwards-Leeper, and Scott Leibowitz, recounted new patients’ arriving at their
            clinics, their parents having already developed detailed plans for them to
            transition. “I’ve actually had patients with parents pressuring me to recommend
            their kids start hormones,” Sharon said.

            In these cases, the child might be capably navigating a liminal period of gender
            exploration; it’s the parents who are having trouble not knowing whether their
            kid is a boy or a girl. As Sharon put it: “Everything’s going great, but Mom’s like,
            ‘My transgender kid is going to commit suicide as soon as he starts puberty, and
            we need to start the hormones now.’ And I’m like, ‘Actually, your kid’s just fine
            right now. And we want to leave it open to him, for him to decide that.’ Don’t
            put that in stone for this kid, you know?”

            Suicide is the dark undercurrent of many discussions among parents of TGNC
            young people. Suicide and suicidal ideation are tragically common in the
            transgender community. An analysis conducted by the American Foundation for
            Suicide Prevention and the Williams Institute, published in 2014, found that 41
            percent of trans respondents had attempted suicide; 4.6 percent of the overall
            U.S. population report having attempted suicide at least once. While the authors
            note that for methodological reasons 41 percent is likely an overestimate, it still
            points to a scarily high figure, and other research has consistently shown that
            trans people have elevated rates of suicidal ideation and suicide relative to
            cisgender people.




https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    33/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 35 of 44
                                                                                  - The Atlantic




       Scott Leibowitz, a psychiatrist who treats children and adolescents in Columbus, Ohio, is a proponent of comprehensive
       assessments for young people seeking to transition. (Matt Eich)



            But the existence of a high suicide rate among trans people—a population facing
            high instances of homelessness, sexual assault, and discrimination—does not
            imply that it is common for young people to become suicidal if they aren’t
            granted immediate access to puberty blockers or hormones. Parents and
            clinicians do need to make fraught decisions fairly quickly in certain situations.
            When severely dysphoric kids are approaching puberty, for instance, blockers can
            be a crucial tool to buy time, and sometimes there’s a genuine rush to gain access
            to them, particularly in light of the waiting lists at many gender clinics. But the
            clinicians I interviewed said they rarely encounter situations in which immediate
            access to hormones is the difference between suicide and survival. Leibowitz
            noted that a relationship with a caring therapist may itself be an important
            prophylactic against suicidal ideation for TGNC youth: “Often for the first time
            having a medical or mental-health professional tell them that they are going to
            take them seriously and really listen to them and hear their story often helps
            them feel better than they’ve ever felt.”



https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                       34/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 36 of 44
                                                                                  - The Atlantic

            The conversations parents are having about gender-dysphoric children online
            aren’t always so nuanced, however. In many of these conversations, parents who
            say they have questions about the pace of their child’s transition, or whether
            gender dysphoria is permanent, are told they are playing games with their child’s
            life. “Would you rather have a live daughter or a dead son?” is a common
            response to such questions. “This type of narrative takes an already fearful parent
            and makes them even more afraid, which is hardly the type of mind-set one
            would want a parent to be in when making a complex lifelong decision for their
            adolescent,” Leibowitz said.




            W
                          the reasons they question their children’s desire
                       to transition, whether in online forums or in response to a journalist’s
                       questions, many mention “social contagion.” These parents are worried
            that their kids are influenced by the gender-identity exploration they’re seeing
            online and perhaps at school or in other social settings, rather than experiencing
            gender dysphoria.

            In some cases, a child might be capably navigating a liminal period of
            gender exploration; it’s the parents who are having trouble not knowing
            whether their kid is a boy or a girl.


            Many trans advocates find the idea of social contagion silly or even offensive
            given the bullying, violence, and other abuse this population faces. They also
            point out that some parents simply might not want a trans kid—again, parental
            skepticism or rejection is a painfully common experience for trans young people.
            Michelle Forcier, a pediatrician who specializes in youth-gender issues in Rhode
            Island, said the trans adolescents she works with frequently tell her things like No
            one’s taking me seriously—my parents think this is a phase or a fad.

            But some anecdotal evidence suggests that social forces can play a role in a young
            person’s gender questioning. “I’ve been seeing this more frequently,” Laura
            Edwards-Leeper wrote in an email. Her young clients talk openly about peer
            influence, saying things like Oh, Steve is really trans, but Rachel is just doing it for
            attention. Scott Padberg did exactly this when we met for lunch: He said there

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    35/43
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 37 of 44
                                                                                  - The Atlantic

            are kids in his school who claim to be trans but who he believes are not. “They
            all flaunt it around, like: ‘I’m trans, I’m trans, I’m trans,’ ” he said. “They post it
            on social media.”

            I heard a similar story from a quirky 16-year-old theater kid who was going by
            the nickname Delta when we spoke. She lives outside Portland, Oregon, with her
            mother and father. A wave of gender-identity experimentation hit her social
            circle in 2013. Suddenly, it seemed, no one was cisgender anymore. Delta, who
            was 13 and homeschooled, soon announced to her parents that she was
            genderqueer, then nonbinary, and finally trans. Then she told them she wanted
            to go on testosterone. Her parents were skeptical, both because of the social
            influence they saw at work and because Delta had anxiety and depression, which
            they felt could be contributing to her distress. But when her mother, Jenny,
            sought out information, she found herself in online parenting groups where she
            was told that if she dragged her feet about Delta’s transition, she was potentially
            endangering her daughter. “Any questioning brought down the hammer on you,”
            she told me.

            Delta’s parents took her to see Edwards-Leeper. The psychologist didn’t question
            her about being trans or close the door on her eventually starting hormones.
            Rather, she asked Delta a host of detailed questions about her life and mental
            health and family. Edwards-Leeper advised her to wait until she was a bit older
            to take steps toward a physical transition—as Delta recalled, she said something
            like “I acknowledge that you feel a certain way, but I think we should work on
            other stuff first, and then if you still feel this way later on in life, then I will help
            you with that.”

            “Other stuff ” mostly meant her problems with anxiety and depression. Edwards-
            Leeper told Jenny and Delta that while Delta met the clinical threshold for
            gender dysphoria, a deliberate approach made the most sense in light of her
            mental-health issues.




https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    36/43
2/10/2021              Case 3:21-cv-05359-RJBWhen
                                               Document        1-1 Filed
                                                  Children Say They’re        05/13/21
                                                                       Transgender            Page 38 of 44
                                                                                   - The Atlantic




            Delta, a patient of Laura Edwards-Leeper who wanted to transition. Edwards-Leeper counseled her to take things slowly
            and to work on her co-occurring mental-health issues. Her gender dysphoria eventually lifted. (Matt Eich)



            “At the time I was not happy that she told me that I should go and deal with
            mental stuff first,” Delta said, “but I’m glad that she said that, because too many

https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                                           37/43
Case 3:21-cv-05359-RJB Document 1-1 Filed 05/13/21 Page 39 of 44
Case 3:21-cv-05359-RJB Document 1-1 Filed 05/13/21 Page 40 of 44
            H
2/10/2021             Case 3:21-cv-05359-RJBWhen
                                              Document        1-1 Filed
                                                 Children Say They’re        05/13/21
                                                                      Transgender            Page 41 of 44
                                                                                  - The Atlantic

                          is a whiplash-inducing subject. To
                    understand even just the small set of stories I encountered in my
                    reporting—stories involving relatively privileged white kids with caring,
            involved families, none of which is necessarily the case for all TGNC young
            people in the United States—requires keeping several seemingly conflicting
            claims in mind. Some teenagers, in the years ahead, are going to rush into
            physically transitioning and may regret it. Other teens will be prevented from
            accessing hormones and will suffer great anguish as a result. Along the way, a
            heartbreaking number of trans and gender-nonconforming teens will be bullied
            and ostracized and will even end their own lives.

            Some LGBTQ advocates have called for gender dysphoria to be removed from
            the DSM-5, arguing that its inclusion pathologizes being trans. But gender
            dysphoria, as science currently understands it, is a painful condition that requires
            treatment to be alleviated. Given the diversity of outcomes among kids who
            experience dysphoria at one time or another, it’s hard to imagine a system
            without a standardized, comprehensive diagnostic protocol, one designed to
            maximize good outcomes.

            Experiencing gender dysphoria isn’t the same as experiencing anxiety or
            depression or psychological ailments, of course. But in certain ways it is similar:
            As with other psychiatric conditions, some people experience dysphoria more
            acutely than others; its severity can wax and wane within an individual based on
            a variety of factors; it is in many cases intimately tied to an individual’s social
            and familial life. For some people, it will pass; for others, it can be resolved
            without medical interventions; for still others, only the most thorough treatment
            available will relieve immense suffering. We recognize that there is no one-size-
            fits-all approach to treating anxiety or depression, and a strong case can be made
            that the same logic should prevail with gender dysphoria.

            Perhaps a first step is to recognize detransitioners and desisters as being on the
            same “side” as happily transitioned trans people. Members of each of these
            groups have experienced gender dysphoria at some point, and all have a right to
            compassionate, comprehensive care, whether or not that includes hormones or
            surgery. “The detransitioner is probably just as scarred by the system as the
            transitioner who didn’t have access to transition,” Leibowitz told me. The best
https://www.theatlantic.com/magazine/archive/2018/07/when-a-child-says-shes-trans/561749/                    40/43
Case 3:21-cv-05359-RJB Document 1-1 Filed 05/13/21 Page 42 of 44
Case 3:21-cv-05359-RJB Document 1-1 Filed 05/13/21 Page 43 of 44
Case 3:21-cv-05359-RJB Document 1-1 Filed 05/13/21 Page 44 of 44
